DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Johnny Jansky on 1/25/2021.
The application has been amended as follows: 

Amend claim 1 as followed:
A capsule for use in a dental composite dispenser, the capsule comprising: a hollow body comprising a wall defining an interior space of the body, the body including a proximal end and a distal end having a dispensing orifice; a first composite resin positioned in the interior space of the body; and a second composite resin positioned in the interior space of the body, wherein the first composite resin has a first viscosity, the second composite resin has a second viscosity less than the first viscosity, wherein no barrier is positioned between the first composite resin and the second composite resin, and wherein the wall is continuous from the proximal end to the distal end, and wherein a first longitudinal axis of the dispensing orifice is angled relative to a second longitudinal axis of the proximal end, wherein the second composite resin is configured to be first composite resin, and wherein the first composite resin and the second composite resin are in contact before use of the capsule in the dental composite dispenser.
Cancel claims 27 and 60
Amend claim 81 as followed: 
A capsule comprising: a hollow body comprising a wall defining an interior space of the body, the wall being continuous from a proximal end of the body to a distal end of the body, the hollow body defining a dispensing orifice, a first longitudinal axis of the dispensing orifice is angled relative to a second longitudinal axis of the proximal end; 
a first dental composite resin positioned in the interior space of the body, the first dental composite having a first viscosity; 
a second dental composite resin positioned in the interior space of the body, the second dental composite resin having a second viscosity less than the first viscosity; 
a light-curable resin tooth bonding agent positioned in the interior space of the body between the second composite resin and a dispensing orifice;
light-curable resin tooth bonding agent.
Amend claim 82 as followed: 
A capsule comprising: a hollow body comprising a wall defining an interior space of the body; a first dental composite resin positioned in the interior space of the body, the first dental composite having a first viscosity; and a second dental composite resin positioned in the interior space of the body, the second dental composite resin having a second viscosity less than the first viscosity, the second dental composite resin being light curable, and the second composite resin first composite resin and
no barrier is positioned between the first composite resin and the second composite resin.
Allowable Subject Matter
Claims 1, 5-6, 9, and 66-83 allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In regard to claim 1, the closest prior art of record is Dragan (US 6,261,094) discloses a capsule (20) for use with a dental composite dispenser (col 3, lines 21-24 disclose the dental capsule being used to hold a dental composite restorative material), having a hollow body (reservoir 23) comprising a wall defining an interior space of the body (bore 22), the body including a proximal end (collar 35) and a distal end having a dispensing orifice (27), with a composite resin (ultra-dense material M), and the wall is continuous from the proximal end to the distal end (internal bore 22 and passageway 28 see figure 2) , and wherein a first longitudinal axis of the dispensing orifice is angled relative to a second longitudinal axis of the proximal end (see figure 2), but fails to disclose or render obvious the first and second composite resins being positioned within the interior space of the body with the first composite having a first composite resin and a second composite having a second viscosity which is less than the first viscosity, there being no barrier positioned between the first and second composite resin and are in contact and the second composite resin is configured to be extruded through the dispensing orifice prior to the second composite resin in combination with all additionally recited claim limitations. 
In regard to claim 81, see previous office action for the reason of allowance for claim 73-74. In regard to claim 82, Dragon discloses the claimed invention as set forth in claim 1, but fails . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772